Citation Nr: 1449695	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  96-51 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent prior to April 6, 2005, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The November 2004 rating decision granted service connection, and the Veteran appealed the initial rating assigned.  In February 2012, the Board denied a rating in excess of 50 percent from August 14, 2003, to April 6, 2005, and a rating in excess of 70 percent from April 6, 2005, to February 26, 2009.  The Veteran appealed the denial of a rating in excess of 50 percent for the initial rating period prior to April 6, 2005, to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted a joint motion of the parties (Joint Motion), vacated the Board's decision with respect to the denial of an increased rating prior to April 6, 2005, and remanded the case to the Board for action consistent with the Joint Motion.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Prior to April 6, 2005, the impairment from the Veteran's PTSD did not more nearly approximate in deficiencies in most areas than reduced reliability and productivity.


CONCLUSION OF LAW

Prior to April 6, 2005, the criteria for a rating in excess of 50 percent were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2008.  Although complete notice was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that the service treatment records (STRs), VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor any present or past representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of his PTSD.  The Board finds the 2004 examination is adequate:  the examination record reveals all findings needed to rate the claim, and the Veteran has not alleged the 2004 VA examination record reports inaccurate histories or inaccurate symptomatic findings.  With regard to the alleged discrepancy between the assigned GAF score and assessment, as discussed below, the Board finds there is no discrepancy, and the examination report is not rendered inadequate.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran's psychiatric disability is rated under the Rating Formula for Mental Disorders.  Under this formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

An August 2003 private treatment record reveals the Veteran's histories of sleep impairment, diminished interest, low energy, concern, concentration problems, nightmares, hyperalertness, and hypervigilance.  The Veteran also reported flashbacks "from time to time."  He denied suicidal ideation.  A September 2003 private treatment record reveals the Veteran's history of doing well, explaining that his "main" problem was sleep impairment.  The record notes that the Veteran's sleep pattern, tiredness, and fatigue were related to sleep apnea.  A November 2003 VA treatment record reveals the Veteran's histories of "often being bothered by feeling down, depressed, or hopeless" and "often being bothered by little interest or pleasure in doing things" in the previous month.

A February 2004 VA examination record reveals the Veteran's history of sleep impairment, nightmares, fatigue, anxiety, tension, irritability, poor concentration, distractibility, and low frustration tolerance.  He reported that it was hard to relate to peers or supervisors.  He also reported that he "always feels like he is about to explode, so he just avoids people."  He added that smells, helicopters, and hearing about the Iraq War make him daydream about Vietnam, which was "very hard."  He reported being "very isolated."  The Veteran's spouse reported that the Veteran was irritable and withdrawn with sleep disturbance, startle reaction, avoidance of crowds, and isolation.  The Veteran stated that he "really" did not have any hobbies, mainly sticking around the house.  He explained that he did not really enjoy himself much.  The record notes that a June 2003 private treatment record revealed diagnoses of PTSD and attention deficit disorder and a GAF score of 55.  Examination revealed full orientation and normal behavior and hygiene.  The Veteran was not hostile or belligerent, and speech was good.  The Veteran was "spontaneous and logical, non-inhibited or vague."  He did not have pressured speech, flight of ideas, loose associations, hallucinations, delusions, paranoia, or ideas of reference.  He was not suicidal or homicidal.  He did have nightmares, intrusive memories, startle reflex, and hypervigiliance, and he isolated himself.  The examiner noted that the Veteran had "some" depression and anxiety.  Judgment was good, but insight was poor.  The examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner explained that the Veteran had moderately severe social impairment and mild to moderate industrial impairment.  

November 2004 VA treatment records reveal a history of nightmares, flashbacks, avoidance, startle reflex, hypervigilance, and numbing/detachment.  The Veteran denied "often being bothered by feeling down, depressed, or hopeless" or "often being bothered by little interest or pleasure in doing things" in the previous month.  The Veteran reported "episodes of dyspnea that seem to be connected with anxiety attacks."  

A November 2004 private treatment record reveals histories of sleep impairment, low energy, and concern and negative history of suicidal or homicidal ideation.  The Veteran was noted to be fully oriented and neatly dressed.  Affect was blunt but generally euthymic.  Thought content and thought stream were unremarkable, and memory and judgment were intact.  The examiner indicated that the Veteran had problems related to primary support group, social environment, occupation, and economics and assigned a GAF score of 55.   

A February 2005 private treatment record reveals histories of sleep impairment, diminished interest, low energy, and concern, and a negative history of suicidal ideation.  There was questionable homicidal ideation.  The record notes that the Veteran reported that he was "not too good," explaining that he was almost terminated at his job.  A March 2005 private treatment record reveals that the Veteran was fully oriented and appropriately groomed and dressed.  Speech was clearly articulated.  The Veteran reported sleep impairment, low energy, diminished interest, and concern and denied suicidal or homicidal ideation.  The Veteran also reported problems with other people.  The examiner noted that the Veteran suddenly began to cry and put his hand in front of his face.  The Veteran reported that he was afraid something bad would happen.  An April 18, 2005, private treatment record reveals the Veteran's history of being "about the same."  The Veteran reported sleep impairment, low energy, diminished interest, and concern and denied suicidal or homicidal ideation. 

After review of the evidence, the Board finds a rating greater than 50 percent is not warranted at any time prior to April 6, 2005.  Initially, the Board notes that the evidence pertinent to this period reflects an examiner's assessment of moderately severe social impairment and mild to moderate industrial impairment and a GAF score of 55, which corresponds to moderate symptoms, and a GAF score of 50, which corresponds to serious symptoms.  The Veteran's representative contends that the 2004 VA examiner's assessment and assigned GAF scores are inherently inconsistent and thus not probative.  The Board disagrees.  A GAF score of 50 is the upper threshold of the range for serious symptoms, on the cusp of the range for moderate symptoms, which is consistent with the examiner's explanation that the Veteran had "moderately-severe" social impairment.  The Board finds the assessment and GAF scores are reconcilable if understood as signifying moderately severe impairment, which is not an explicit option on the GAF chart.  In any event, GAF scores and assessments of the severity of the condition must be considered in light of the actual symptoms of the disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's PTSD was not manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating prior to April 6, 2005.  Although there is evidence of impairment of mood and social and occupational functioning, the Veteran was married and had friends, there is no evidence of impairment of judgment, orientation, thinking, speech, or impulse control and no medical evidence of impairment of memory, and the Veteran was able to maintain employment during this period generally without reported disciplinary problems.  There is no evidence that the Veteran posed a risk to himself or others, ever lost contact with reality, or was even sporadically unable to function independently due to his PTSD symptoms during this period.  The Veteran did have significant social impairment prior to April 6, 2005.  However, a rating shall not be assigned solely on the basis of social impairment, and the Board finds the overall effect of the PTSD prior to April 6, 2005, most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned for this period.  

The Board acknowledges that the record suggests an increase in impairment in occupational functioning in January 2005 - per the Veteran's history of "almost getting fired" in January 2005.  However, the Veteran was able to continue working until April 6, 2005, when he went on medical leave, and the Board finds any increase in occupational impairment as of January 2005, even when considered with the evidence of other impairment, does not warrant a higher rating as of that date.  In this regard, the Board notes that the evidence dated subsequent to April 6, 2005, demonstrates a significant worsening of the Veteran's symptoms and impairment after that date, which more nearly approximates the assigned 70 percent rating, to include newly reported symptoms of episodes of "low mood" for one to two days and frequent anger response and findings of diminished judgment, insight, and concentration.  See, e.g., December 2005 VA treatment records and February 2006 VA examination record.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to April 6, 2005, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


